 1                                                                          JS-6

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                        CENTRAL DISTRICT OF CALIFORNIA
 7
                                                   Case No. 2:18-CV-09899 (VEB)
 8
     JAQUELINE CURIEL,
 9
                            Plaintiff,             JUDGMENT
10
     vs.
11
     ANDREW M. SAUL, Commissioner of
12
     Social Security,
13
                            Defendant.
14

15         For the reasons set forth in the accompanying Decision and Order, it is hereby

     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
16
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
17

18   Commissioner’s request for an order affirming the Commissioner’s final decision and

     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
19

20                                             1

                       JUDGMENT – CURIEL v SAUL 2:18-CV-09899-VEB
 1   matter is REMANDED for further proceedings consistent with the Decision and

 2   Order; and (4) this case is CLOSED without prejudice to a timely application for

 3   attorneys’ fees and costs.

 4         DATED this 24th day of September 2019

 5

 6                                    /s/Victor E. Bianchini
                                      VICTOR E. BIANCHINI
 7                                UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                           2

                        JUDGMENT – CURIEL v SAUL 2:18-CV-09899-VEB
